UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
EZEQUIEL ANDAYA-DUARTE; JAVIER                   No. 01-4320
SANCHEZ-DUARTE, a/k/a Javier
Duarte-Sanchez,
            Defendants-Appellants.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-342)

                  Submitted: December 21, 2001

                      Decided: January 24, 2002

   Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Benjamin D. Porter, MORROW, ALEXANDER, TASH, KURTZ &
PORTER, Winston-Salem, North Carolina, for Appellants. Benjamin
H. White, Jr., United States Attorney, Steven H. Levin, Assistant
United States Attorney, Bradley Staley, Third Year Law Student,
Greensboro, North Carolina, for Appellee.
2                 UNITED STATES v. ANDAYA-DUARTE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Ezequiel Andaya-Duarte and Javier Sanchez-Duarte were charged
with conspiracy to distribute cocaine hydrochloride and possession
with intent to distribute cocaine hydrochloride. Andaya-Duarte was
additionally charged with illegally re-entering the United States after
deportation. After the district court denied their motion to suppress,
Defendants pled guilty to the charges, reserving their right to appeal
the district court’s denial of his motion to suppress. Andaya-Duarte
and Sanchez-Duarte were sentenced to a total of 148 months and 134
months imprisonment, respectively.

   On appeal, Defendants claim that their encounter with the police
officers in the parking lot constituted a seizure for purposes of the
Fourth Amendment that was unsupported by reasonable suspicion.
They thus claim that the evidence found during the search of their
property should have been suppressed as tainted fruit of the illegal
seizure. This court reviews the factual findings underlying a motion
to suppress for clear error, while reviewing the legal determinations
de novo. United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992).
When a suppression motion has been denied, review of the evidence
is made in the light most favorable to the government. United States
v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

   We have reviewed the briefs, the material submitted in the joint
appendix, and the transcript of the district court’s hearing on the
motion to suppress. We find that the district court properly concluded
that even assuming Defendants’ encounter with the police constituted
a seizure for purposes of the Fourth Amendment, the stop was sup-
ported by reasonable suspicion. See J.A. at 178-95. Hence, we find no
error in the district court’s denial of the motion to suppress.

  Accordingly, we affirm Andaya-Duarte’s and Sanchez-Duarte’s
convictions and sentences. We dispense with oral argument because
                  UNITED STATES v. ANDAYA-DUARTE                     3
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED